DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This allowability notice is in response to applicant’s amended filing of 05/24/2022.
Claims 1 and 4-10 are currently pending and have been examined. Applicant has amended claims 1 and 8. Applicant has cancelled claims 2-3. Applicant has added new claims 9-10.
Claims 1 and 4-10 are allowed.
Allowable Subject Matter
Claims 1 and 4-10 are allowed over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
The closest prior art of record of Urano et al. (US 20090105944 A1) teaches a display route creation method includes: a route determination step in which a route determination section determines a route based on a departure point and a destination set on a map; a directional sign information extraction step in which a read section reads out directional sign information existing on the route from a map information storage section; and a route creation step in which a merging section merges a display image portion indicating the road direction included in the directional sign information and the route to create a display route in which the route and display image portion are integrated with each other.
Further, Yamada et al. (US 2005/0143914) teaches navigation apparatus, including a controller that reads out map data from a memory to display a road map with link names and outputs the map data including a current position on a guidance screen. The controller monitors a drawing area for each link name and monitors a display area for the guidance screen. If a part of a link name becomes out of the display area due to scrolling, the controller moves that link name related to an amount of scrolling in a drawing direction of the link and/or displays the link name using an abbreviated link name.
With respect to claims 1 and 8, Urano and Yamada et al., either alone or in combination with any other prior art of record, fails to teach or suggest, in the context of the remaining limitations in the claims: 
“wherein the connecting point is a same-rank connecting point where routes of a same rank are connected together on the display sections and the map display part displays the route icon at a center of the split section having two continuous connecting points at both ends of the split section.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666